5 A.3d 260 (2010)
Lynn A. PADGETT, Appellant
v.
John KERESTES, Superintendent, Sci Mahanoy; Joseph M. Dorzinsky, Business Manager, Sci Mahanoy; and Shirly Moore Smeal, Acting Secretary, Pennsylvania Department of Corrections, Appellees.
No. 26 MAP 2010
Supreme Court of Pennsylvania.
October 19, 2010.

ORDER
PER CURIAM.
AND NOW, this 19th day of October, 2010, we treat Appellant's "Proffer of ProofExcerpts from the Record," as an application to correct the certified record under Pa.R.A.P. 1926, and we deny the application. The caption is amended to reflect the correct spelling of the name of Appellee Kerestes. The Order of the Commonwealth Court is AFFIRMED.